Judgment and order reversed, on the facts, on the ground that the verdict is against the weight of the evidence on the question of damages, and the verdict is excessive, and new trial *865granted, with costs to the appellant to abide the event, unless the plaintiff, within thirty days, stipulates to reduce the verdict to $7,500, in which event the judgment is so modified and as modified the judgment and order are affirmed, without costs. Hinman, Acting P. J., Davis, Whitmyer, Hill and Hasbrouck, JJ., concur.